Exhibit 10.04

 

EXECUTION COPY

 

SUPPLEMENT NO. 3 TO INDENTURE

 

This SUPPLEMENT NO. 3 TO INDENTURE, dated as of June 29, 2005 (this
“Supplement”), is between TRUCK RETAIL INSTALMENT PAPER CORP., a Delaware
corporation (the “Issuer”) and THE BANK OF NEW YORK, a New York banking
corporation, as indenture trustee and not in its individual capacity (the
“Indenture Trustee”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Indenture (hereinafter
defined).

 

WHEREAS, the Issuer and the Indenture Trustee entered into the Indenture, dated
as of October 16, 2000, as supplemented by the Series 2000-1 Supplement to the
Indenture, dated as of October 16, 2000, as further supplemented by the Series
2005-1 Supplement to the Indenture, dated as of June 29, 2005 (the “Series
2005-1 Supplement”), as further supplemented by Supplement No. 1 to Indenture,
dated as of July 24, 2001, as further supplemented by Supplement No. 2 to
Indenture, dated as of July 31, 2002 (as amended and supplemented, the
“Indenture”);

 

WHEREAS, the parties hereto desire to amend the Indenture in the manner set
forth herein;

 

WHEREAS, the Indenture Trustee is authorized by an Issuer Order to enter into
this Supplement; and

 

WHEREAS, the Issuer has provided prior notice of its intention to enter into
this Supplement to the Ratings Agencies.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree, for the equal and proportionate benefit of all Holders of
the Notes, as follows:

 

ARTICLE I

AMENDMENTS TO THE INDENTURE

 

SECTION 1.1 Amendment of Section (k) of the Granting Clause. Section (k) of the
Granting Clause is hereby amended by replacing the reference to “Section 9-306”
with “Section 9-102.”

 

SECTION 1.2 Amendment of Appendix A of the Indenture.

 

  (a) The definition of “Eligible Receivable” is hereby amended by replacing the
reference to the “Soldiers’ and Sailors’ Civil Relief Act of 1940” in paragraph
(q) with the “Servicemembers Civil Relief Act” and by deleting paragraph (r) in
its entirety and replacing it with the following:



--------------------------------------------------------------------------------

(r) it arises under a Contract having a maximum term not in excess of 85 months
from origination and has a remaining term of not more than (i) 84 months, in the
case of Receivables sold to the Issuer before June 29, 2009, and (ii) 72 months,
in the case of Receivables sold to the Issuer on or after June 29, 2009, in each
case from the related Cutoff Date;

 

  (b) The definition of “Pool Composition Condition” is hereby deleted in its
entirety and replaced with the following definition:

 

“Pool Composition Condition” shall mean, with respect to any Purchase Date or
Sale Date, that each of the following conditions relating to the Issuer
Receivables in the Pool at the close of business on such Purchase Date or such
Sale Date will be true on a pro forma basis after the purchase or sale on such
Purchase Date or Sale Date as applicable:

 

(1) Receivables of Obligors that are located in a single state represent no
greater than 10% of the Pool Balance;

 

(2) Receivables of no single Obligor represent more than 2% of the Pool Balance;

 

(3) Used Vehicle Receivables do not represent more than 25% of the Pool Balance;

 

(4) Skip Receivables do not represent more than 15% of the Pool Balance;

 

(5) Balloon Receivables do not represent more than 40% of the Pool Balance;

 

(6) Balloon Receivables and Finance Leases, together, do not represent more than
45% of the Pool Balance;

 

(7) Retail Leases do not represent greater than 25% of the Pool Balance;

 

(8) the Pool does not have a Weighted Average Maturity greater than 60 months;
and

 

(9) Receivables that were not originated by Navistar Financial or one of its
Affiliates do not represent more than 3% of the Pool Balance.

 

  (c) The definition of “Priority of Payments” is hereby deleted.

 

  (d) The definition of “Telerate Page 3750” is hereby amended by replacing the
words “Bridge Information Systems Telerate Service” with “Moneyline Telerate
Service.”

 

- 2 -



--------------------------------------------------------------------------------

  (e) The definition of “Warranty Receivable” is hereby amended by replacing the
reference to “Section 5.06” with “Section 5.07.”

 

ARTICLE II

MISCELLANEOUS PROVISIONS.

 

SECTION 2.1 Conditions to Effectiveness. This Supplement shall become effective
upon the Amendment Effective Date (as such term is defined in the Series 2005-1
Supplement).

 

SECTION 2.2 Counterparts. This Supplement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Supplement electronically or by
telecopy shall be as effective as delivery of a manually executed counterpart of
this Supplement.

 

SECTION 2.3 Governing Law. This Supplement shall be construed in accordance with
the laws of the State of Illinois, without reference to its conflict of law
provisions, except that the obligations, rights and remedies of the Indenture
Trustee hereunder shall be determined in accordance with the internal laws of
the State of New York, without reference to its conflict of law provisions
(other than Section 5-1401 of the General Obligations Law).

 

SECTION 2.4 Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction hereof.

 

SECTION 2.5 Indenture Trustee Makes No Representation. The recitals contained
herein shall be taken as the statements of the Issuer, and the Indenture Trustee
assumes no responsibility for their correctness. The Indenture Trustee makes no
representation as to the validity or sufficiency of this Supplement.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement No. 3 to
Indenture to be duly executed by their respective officers as of the date first
written above.

 

TRUCK RETAIL INSTALMENT PAPER CORP. By:  

/s/ Andrew J. Cederoth

--------------------------------------------------------------------------------

Name:   Andrew J. Cederoth Title:   Vice President and Treasurer THE BANK OF NEW
YORK, not in its individual capacity but solely as Indenture Trustee By:  

/s/ Jonathan Farber

--------------------------------------------------------------------------------

Name:   Jonathan Farber Title:   Assistant Vice President